ORDER

PER CURIAM.
University City School District (“Employer”) appeals from the Labor and Industrial Relations Commission’s (“the Commission”) decision awarding Faye Keyser’s (“Employee”) dependents death benefits under the Workers’ Compensation Act. Employer argues the Commission erred as a matter of law in (1) ruling that Employee sustained a compensable accident on May 15, 2002, which subsequently resulted in her death because the Commission based its decision on hearsay statements made by Employee to health care providers regarding the circumstances of her accident; and (2) awarding past medical expenses incurred by Employee because she was not entitled to recover the full amount of those expenses that were discounted by the group carrier.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. The Commission’s decision is affirmed. No precedential or jurisprudential purposes would be served by an opinion restating the detailed facts and the principles of law. The parties have been furnished with a memorandum for their purposes only explaining the reasons for this order affirming the decision pursuant to Rule 84.16(b).